Exhibit 99.1 NEWS RELEASE Corporate Headquarters 96 South George Street York, Pennsylvania 17401 U.S.A. www.glatfelter.com For Immediate Release Contacts: Investors: Media: John P. Jacunski Eileen L. Beck (717) 225-2794 (717) 225-2793 GLATFELTER REPORTS SECOND QUARTER 2017 RESULTS YORK, Pennsylvania – August 1, 2017 – Glatfelter (NYSE: GLT) today reported a net loss of $5.7 million, or $0.13 per share for the second quarter of 2017 compared with net income of $2.0 million, or $0.04 per diluted share in the second quarter of 2016.On an adjusted earnings basis, the loss for the second quarter of 2017 was $2.6 million, or $0.06 per share compared with adjusted earnings of $2.8 million, or $0.06 per diluted share, for the same period a year ago.Adjusted earnings is a non-GAAP measure for which a reconciliation is provided within this release. Consolidated net sales totaled $387.3 million and $406.4 million for the three months ended June30, 2017 and 2016, respectively.In the Composite Fibers and Advanced Airlaid Materials business units, net sales increased by 1.4% and 4.9%, respectively, on a constant currency basis.Specialty Papers’ net sales declined 8.6% in the quarter-over-quarter comparison. “We had solid growth in shipping volumes and improved performance in our engineered materials businesses during the quarter,” said Dante C. Parrini, Chairman and Chief Executive Officer.“However, our overall results for the quarter were lower than expected due to continued weakness in Specialty Papers’ markets.Volumes in our Composite Fibers business strengthened, increasing 3% over last year’s second quarter and 4% year-to-date, driven by improved demand across most product lines and particularly wall cover products.While we are seeing steady growth in the Composite Fibers business, we remain focused on our cost optimization initiatives that are expected to deliver $10 million in cost savings in 2017.The Advanced Airlaid Materials business performed well delivering top-line growth and improved profitability, as operating income increased 11% over the prior-year quarter and 10% for the year.For the remainder of 2017, we expect continued growth in shipments and strong operating performance from our engineered materials businesses.We also look forward to the incremental growth expected from our new Fort Smith, Arkansas facility coming on-line later this year with commercial shipments beginning early 2018.” Mr. Parrini continued, “The prolonged supply-demand imbalance in the broader uncoated free sheet market is continuing to put pressure on industry operating rates and selling prices and is driving the need to address excess capacity and our cost structure.Last week, we announced aggressive cost reduction actions including the shutdown of a paper machine at our Chillicothe, Ohio, facility, and headcount reductions of approximately 120 positions across the Specialty Papers business.We anticipate these actions will deliver approximately $9 million in annual profit improvement.While these are difficult decisions, we are committed to taking the steps necessary to maintain Specialty Papers’ competitiveness and position Glatfelter for long-term success.” - more - Glatfelter Reports Second Quarter 2017 Results page 2 The following table sets forth a reconciliation of net income (loss) on a GAAP basis to an adjusted earnings basis, a non-GAAP measure: Three months ended June 30 In thousands, except per share Amount EPS Amount Diluted EPS Net income (loss) $ ) $ ) $ $ Adjustments (pre-tax) Specialty Papers' environmental compliance Airlaid capacity expansion costs Cost optimization actions — Timberland sales and related costs ) — Total adjustments (pre-tax) Income taxes (1) ) ) Total after-tax adjustments Adjusted earnings (loss) $ ) $ ) $ $ Tax effect on adjustments calculated based on the incremental effective tax rate of the jurisdiction in which each adjustment originated and the related impact of valuation allowances.
